internal_revenue_service national_office technical_advice_memorandum date tam-101886-04 cc fip b02 number release date third party contact none index uil no case-mis no ------------------------ -------------------- ----------------- -------------------------------------------------------------------------------- ------- taxpayer's name taxpayer's address ------------------------- --------------------------------------- --------------------------------- ---------------- ------ ----------------------- ----------------------- taxpayer's identification no years involved date of conference legend legend -------------------------------- taxpayer ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- city a bank a b c year --------------------------------------------- -------------------------------------- ---- ---- -- tam-101886-04 agreements ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- date date ----------------------- ----------------- issues are the credit card late fees late fees charged by bank interest_income to bank under the internal_revenue_code if the late fees are interest_income to bank do they create or increase original_issue_discount oid on bank’s credit card pool are the merchant fees paid to bank under the agreements interest_income to bank under the code if the merchant fees are interest_income to bank do they create or increase oid on bank’s credit card pool what is the proper treatment of the merchant fee based on the intercompany_transaction regulations under sec_1502 of the code conclusions the late fees charged by bank are interest_income to bank for federal_income_tax purposes this issue is returned to the field to be considered under section of revproc_2004_33 2004_22_irb_989 the merchant fees paid to bank under the agreements are for services therefore the merchant fees are not interest_income to bank for federal_income_tax purposes because bank’s merchant fees are not interest_income we do not reach the issue of whether such fees create or increase oid on bank’s pool we have restated the issue statements see section dollar_figure of revproc_2005_2 2005_1_irb_86 tam-101886-04 the merchant fee is a corresponding_item that is deductible by taxpayer when properly taken into account under its separate method_of_accounting see sec_1_1502-13 of the income_tax regulations bank takes the merchant fee into account to reflect the difference for the year between the taxpayer’s corresponding_item taken into account and the recomputed_corresponding_item see sec_1_1502-13 in this case the recomputed_corresponding_item is zero accordingly under the facts of this case bank is required to take the merchant fee into account as income in a taxable_year in an amount that corresponds to the taxpayer’s merchant fee deduction for that taxable_year facts taxpayer owns and operates retail businesses bank is a wholly-owned subsidiary of taxpayer and a member of the taxpayer consolidated_return group the taxpayer group’s consolidated federal_income_tax return is filed using a week tax_year that ends on the saturday closest to date taxpayer and bank generally use an accrual_method of accounting for both book and tax purposes bank issued credit cards to qualifying customers of taxpayer’s retail operations that could be used only in taxpayer’s retail stores the relationship between bank and its cardholders was governed by a credit card agreement that was standardized and applicable to the cardholders of the relevant retail operation identified in the cardholder agreement the cardholder agreements commonly provided that a cardholder must pay a minimum amount each month calculated based on the greater of a percentage of the cardholder’s outstanding balance or a minimum fixed amount under its cardholder agreements bank charged cardholders a finance charge expressed as an annual percentage rate or apr if the outstanding balance reflected on the statement was not paid in full by the due_date for that billing cycle finance_charges when imposed were computed by multiplying the average daily balance during the monthly billing period by the applicable_rate apart from the stated finance charge the cardholder agreements provided for a late fee if the minimum monthly payment was not received within a days of the due_date for payment under the cardholder agreements the late fee was added to a delinquent cardholder’s balance and if the amount due remained unpaid at the next payment due_date an additional late fee was added this practice continued for each subsequent period until the account was returned to a current condition late fees could be waived by bank on a case-by-case basis taxpayer and bank entered into the agreements which established the terms and conditions under which bank dealt with taxpayer’s retail stores the agreements during year the late fee charged by bank to a cardholder was b dollars under each of the agreements bank charged taxpayer a fee the merchant tam-101886-04 provided that bank would operate and administer a merchant authorization and settlement program whereby subject_to certain conditions bank would authorize certain credit card transactions for taxpayer’s retail stores and the retail stores would present bank with transaction records for payment the agreements also provided that bank would transfer funds to taxpayer’s retail stores for purchases made by a customer with a credit card issued by bank within the timeframe specified in the agreements when a customer at one of taxpayer’s retail stores presented a bank issued credit card for payment the retail store was required to obtain authorization from bank before it could accept the card if the transaction was approved bank was obligated to remit funds to the retail store in an amount equal to the customer’s purchase within the time frame provided in the agreements fee of c percent of the amount of any cardholder purchases made with a bank issued credit card charge slips reflecting sales to customers and receivables were reconciled between taxpayer and bank daily the merchant fees between bank and taxpayer were reconciled monthly the merchant fee was set between bank and taxpayer by reference to fees charged to taxpayer by third-parties with respect to taxpayer’s acceptance of credit cards not issued by bank retail facilities accounts were generally initiated through in-store solicitation of taxpayer’s customers bank established the underwriting standards for new_accounts and monitored the accounts on an on-going basis upon approval by bank an account was immediately created in the bank system and credit was extended to the customer for existing accounts an on-line credit authorization system between taxpayer and bank permitted bank to determine whether it was appropriate for taxpayer to accept a cardholder’s proffered bank-issued card for a particular transaction law compensation_for the use or forbearance of money 308_us_488 1940_1_cb_118 284_us_552 1932_1_cb_274 whether a fee is an interest charge for federal_income_tax purposes is determined by reference to all of the relevant facts and circumstances neither the label used for the fee nor a taxpayer’s treatment of the fee for financial or regulatory reporting purposes is determinative of the proper federal_income_tax characterization of that fee see revrul_72_315 1972_1_cb_49 as to the label 439_us_522 as to financial or regulatory reporting absent evidence that the late payment charge assessed by the public_utility is for a revrul_74_187 1974_1_cb_48 holds that late fees on utility bills are interest bank’s cardholder accounts system was directly linked on-line to taxpayer’s for federal_income_tax purposes interest is an amount that is paid in revproc_2004_33 2004_22_irb_989 provides conditions under which the tam-101886-04 specific service performed in connection with the customer’s account even if a charge is a one-time charge or is imposed as a flat sum in addition to a stated periodic interest rate that charge may still be interest for federal_income_tax purposes see revrul_77_417 1977_2_cb_60 and revrul_72_2 1972_1_cb_19 commissioner of internal revenue will allow certain taxpayers that issue credit cards to treat their late fees as interest_income that creates or increases the amount of oid on a pool of credit card loans to which the late fees relate provided that they comply with the requirements set forth in the revenue_procedure see sec_4 of revproc_2004_33 i r b pincite the revenue_procedure is effective for taxable years ending on or after date however for taxpayers described within the scope of the revenue_procedure that currently use a method_of_accounting that treats their late fees as interest that creates or increases the amount of oid on a pool of credit card loans to which the late fees relate the revenue_procedure provides audit protection in taxable years ending before date with respect to the issue of whether the taxpayer is properly treating its late fees as oid on a pool of credit card loans see section of revproc_2004_33 i r b pincite a taxpayer is within the scope of the revenue_procedure if the taxpayer issues credit cards allowing cardholders to access a revolving line of credit established by the taxpayer and none of the cardholders’ credit card transactions with the taxpayer is treated by the taxpayer for federal_income_tax purposes as creating either debt that is given in consideration for the sale_or_exchange of property within the meaning of sec_1274 or debt that is a deferred payment for property within the meaning of sec_483 see sec_3 of revproc_2004_33 i r b pincite taxpayer bank may prorate certain fee income earned on credit card sales over the life of the receivables created by those sales the revenue_ruling concludes that this fee is charged to merchants in connection with services performed by the taxpayer bank in operating the credit card plan and no part of the merchant fee is a charge for_the_use_of the bank’s money the revenue_ruling holds that the bank must accrue the merchant fee in the year in which the bank remits payment to the merchant on a credit card purchase taking into account items of income gain deduction and loss of members from intercompany_transactions in relevant part sec_1 provides sec_1_1502-13 of the income_tax regulations provides special rules for revrul_71_365 1971_2_cb_218 addresses whether an accrual_method all references to sec_1_1502-13 are to the consolidated_return_regulations in effect for transactions occurring in years beginning on or after date taxpayer has urged that the treatment of the merchant fees be determined by reference to proposed regulation sec_1 c ii example c d and e reg-131264-04 f_r the proposed_regulations however do not address the facts of this case and therefore are inapplicable tam-101886-04 a in general -- purpose the purpose of this section is to provide rules to clearly reflect the taxable_income and tax_liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability timing rules as a method_of_accounting -- i in general the timing rules of this section are a method_of_accounting for intercompany_transactions to be applied by each member in addition to the member’s other methods_of_accounting see sec_1_1502-17 s’s or b’s application of the timing rules of this section to an intercompany_transaction clearly reflects income only if the effect of that transaction as a whole on consolidated_taxable_income is clearly reflected transaction is a transaction between corporations that are members of the same consolidated_group immediately after the transaction s is the member transferring property or providing services and b is the member receiving the property or services deduction and loss from an intercompany_transaction are its intercompany items deduction and loss from an intercompany_transaction or from property acquired in an intercompany_transaction are its corresponding items intercompany_transactions --- i in general an intercompany corresponding items -- i in general b’s income gain intercompany items -- i in general s’s income gain b definitions for purposes of this section - tam-101886-04 recomputed corresponding items the recomputed_corresponding_item is the corresponding_item that b would take into account if s and b were divisions of a single corporation and the intercompany_transaction were between those divisions c matching_rule for each consolidated_return_year b’s corresponding items and s’s intercompany items are taken into account under the following rules account under its accounting_method the difference for the year between b’s corresponding_item taken into account and the recomputed_corresponding_item timing -- i b’s items b takes its corresponding items into ii s’s items s takes its intercompany_item into account to reflect nothing in the facts indicates that the late fees at issue were charged to analysis late fees cardholders to compensate bank for services or property on the facts and representations in this case we conclude that the late fees at issue were charged by bank to cardholders for the use or forbearance of money and thus are interest this is so even though the late fees at issue were not denominated as a finance charge and were imposed as a flat sum in addition to the stated periodic interest charge see rev ruls and subsequent to the submission of this matter for technical_advice the service issued revproc_2004_33 in view of revproc_2004_33 we are returning issue whether bank’s late fees create or increase the amount of oid on bank’s credit card pool to the field so that the field can consider whether bank is described within the scope of revproc_2004_33 and therefore entitled to audit protection on this issue in accordance with section of that revenue_procedure merchant fees based on the facts and representations in this case we conclude that because based on the facts and representations in this case we conclude that under the tam-101886-04 agreements all of the merchant fees here are paid_by taxpayer in connection with services rendered to taxpayer by bank in authorizing and settling credit card transactions of customers using bank issued credit cards to purchase goods and services at taxpayer’s retail stores see revrul_71_365 because taxpayer and bank have failed to establish that any portion of these fees are properly allocable to bank’s cardholder loans we do not need to consider whether there are any circumstances under which these merchant fees may create or increase the amount of oid on bank’s credit card pool these merchant fees are compensation_for services rendered by bank to taxpayer they are intercompany_transactions within the meaning of sec_1_1502-13 further we conclude that under taxpayer’s separate method_of_accounting the merchant fees are deductible expenses under sec_162 deductible expense the corresponding_item into account under its separate method_of_accounting see sec_1_1502-13 bank takes its intercompany_item into account to reflect the difference for the year between taxpayer’s corresponding_item taken into account and the recomputed_corresponding_item see sec_1 c ii in this case the recomputed_corresponding_item is zero if taxpayer and bank were treated as divisions of a single corporation taxpayer would not take into account any deduction for the merchant fees accordingly bank’s intercompany_item inclusion for the merchant fees is computed as follows under sec_1_1502-13 under the intercompany_transaction regulations taxpayer takes its otherwise taxpayer’s merchant fee deduction corresponding_item minus zero recomputed_corresponding_item equals bank’s merchant fee income inclusion intercompany_item no opinion is expressed as to the proper timing of the accrual of any oid consequently we conclude that bank is required to take the merchant fees into account as income in an amount that corresponds to taxpayer’s deduction for those fees caveats attributable to the late fees in this memorandum have not yet been adopted therefore this memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the memorandum see section dollar_figure of revproc_2005_2 2005_1_irb_86 or any successor however a technical_advice_memorandum that modifies or revokes a letter_ruling or another temporary or final regulations pertaining to one or more of the issues addressed tam-101886-04 technical_advice_memorandum generally is not applied retroactively if the taxpayer can demonstrate that the criteria in section dollar_figure of revproc_2005_2 are satisfied a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
